Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Duan et al, (US-PGPUB 2017/0020374) in view of Radeva et al, (US-PGPUB 2009/0284589)

In regards to claim 1, Duan discloses an image observation support system for 
supporting observation of a plurality of images captured inside a subject by a capsule endoscope, (see at least: Par. 0002, position tracking and image capture method and a system, using a single endoscopic camera to examine a patient's small intestine. Further, Par. 0030, discloses capsule endoscope imaging apparatus), configured to: 
acquire position information indicating a position of the capsule endoscope occurring at the time of capturing the images, (Par. 0030, the capsule endoscope imaging apparatus comprises an ingestible endoscopy capsule including a permanent magnetic dipole, and an external location system to determine the position and/or orientation of the capsule in a target area, [i.e., implicitly acquiring position information indicating a position of the capsule endoscope occurring at the time of capturing the images]); 
generate track image data indicating a movement track of the capsule endoscope based on the position information, (Par. 0030, the system includes an imaging means, whose movement can be tracked by a location system, [i.e., generate track image data, “implicit by the imaging means”, indicating a movement track of the capsule endoscope, “whose movement can be tracked”, based on the position information, “implicit by the location system”).
Duan does not expressly disclose a processor comprising hardware, (see at least: Fig. 14, control unit 30, “processor”), wherein the processor is configured to: identifying an area in the movement track, the area having a shape that is an obstacle when the endoscope is inserted into the subject.
However, Radeva discloses a processor comprising hardware, wherein the processor is configured to identify an area in the movement track, the area having a shape that is an obstacle when the endoscope is inserted into the subject, (see at least: Fig. 8, and Par. 0085, in block 210, an area within an image frame obstructed, for example by a turbid media, may be detected. Automatic detection of areas obstructing a desired field of view may be detected by methods described herein or by methods known in the art, [i.e., identifying an area in the movement track having that is an obstacle when the endoscope is inserted into the subject]. Radeva further discloses, in Par. 0067-0068, that a turbid media, such as turbid liquid is interposed between the camera and the body lumen wall, obstructing its desired visualization, such that the turbid liquid may be consisting of little bubbles of different sizes and quasi-circular shape, [i.e., the area that is an obstacle when the endoscope is inserted into the subject have a quasi-circular shape]).
Duan and Radeva are combinable because they are both concerned with endoscope imaging. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Duan, to include block 210, as though by Radeva, in order to automatically detecting one or more areas obstructing a desired field of view, (Radeva, Par. 0085).

In regards to claim 3, the combine teaching Duan and Radeva as whole discloses the limitations of claim 1.
Furthermore, Radeva discloses wherein the processor displays a track image, and a predetermined mark at the position of the area in the track image, (Radeva, see at least: Par. 0051, Image frames from an image stream captured in vivo including contractile activity may be displayed as a separate video, as a sequence of image frames, [i.e., implicitly displaying the track image], and a markers along a time bar or tissue color bar may indicate where along an image stream, image frames including contractile activity may have been identified, [i.e., implicitly displaying the track image and predetermined mark at the position of the area in the track image]).

In regards to claim 4, the combine teaching Duan and Radeva as whole discloses the limitations of claim 3.
Furthermore, Radeva discloses displaying a track image, (see at least: Par. 0051)
Radeva does not expressly disclose displaying an approximate image of the track image.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to display an approximate image of the track image. Applicant has not disclosed that display an approximate image of the track image provides an advantage, be used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with either the displaying a track image though by Radeva, or the claimed 4, 9, and 14 displaying an approximate image of the track image, because both display devices, perform the same function of one or more a sequence of image frames, and a marker(s) along one or more image stream, or image frames, (Radeva, Par. 0051).

Regarding claim 6, claim 6 recites substantially similar limitations as set forth in claim 1. As such, claim 6 is in rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation(s): “an image observation support method for supporting observation of a plurality of images captured inside a subject by a capsule endoscope”. However, Duan discloses the “image observation support method for supporting observation of a plurality of images captured inside a subject by a capsule endoscope”, (Duan, see at least: Par. 0002, Par. 0002, position tracking and image capture method).

Regarding claim 8, claim 8 recites substantially similar limitations as set forth in claim 3. As such, claim 8 is in rejected for at least similar rational.

Regarding claim 9, claim 9 recites substantially similar limitations as set forth in claim 4. As such, claim 9 is in rejected for at least similar rational.

Regarding claim 13, claim 13 recites substantially similar limitations as set forth in claim 3. As such, claim 13 is in rejected for at least similar rational.

Regarding claim 14, claim 14 recites substantially similar limitations as set forth in claim 4. As such, claim 14 is in rejected for at least similar rational.

Claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Duan et al, and Radeva et al, as applied to claims 1, 6, 11 above; and further in view of Applicant’s admitted prior art, (AAPA)

In regards to claim 5, the combine teaching Duan and Radeva as whole discloses the limitations of claim 1.
The combine teaching Duan and Radeva as whole does not expressly disclose wherein the processor determines on which side, whether the oral side or the anal side, the endoscope can be easily inserted into the subject up to the position of a pathological change, based on the position of the area.
However, the AAPA discloses that when the source of bleeding is found by a capsule endoscopic examination, (position of a pathological change), an endoscopic examination with a treatment tool is performed via an oral route or a anal route based on information on the distance between the source of bleeding and the start or end point of the small intestine, (Par. 0006)
Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Duan and Radeva, to determine the source of bleeding by the capsule endoscopic examination, as though by AAPA, in order to perform an endoscopic examination with a treatment tool via an oral route or a anal route, (Par. 0006).

Regarding claim 10, claim 10 recites substantially similar limitations as set forth in claim 5. As such, claim 10 is in rejected for at least similar rational.

Regarding claim 15, claim 15 recites substantially similar limitations as set forth in claim 5. As such, claim 15 is in rejected for at least similar rational.



Allowable Subject Matter
Claims 2, 7, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 2, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“wherein the processor identifies a position of a looped part that meets a predetermined condition and/or a curved part having a curvature of a predetermined value or greater”

The relevant prior art of record, Radeva discloses detecting an area within an image frame obstructed, for example by a turbid media. Automatic detection of areas obstructing a desired field of view by methods described herein or by methods known in the art, [i.e., identifying an area in the movement track having that is an obstacle when the endoscope is inserted into the subject]). Radeva further discloses determining the percent of obstruction in the image frame, (Fig. 8, block 210-250, and Par. 0085). Radeva further discloses, that a turbid media, such as turbid liquid is interposed between the camera and the body lumen wall, obstructing its desired visualization, such that the turbid liquid may be consisting of little bubbles of different sizes and quasi-circular shape, [i.e., the area that is an obstacle when the endoscope is inserted into the subject have a quasi-circular shape]), (Par. 0067-0068). However, while disclosing the detection of areas obstructing a desired field of view; Radeva fails to teach or suggest, either alone or in combination with the other cited references, the identifying a position of a looped part that meets a predetermined condition and/or a curved part having a curvature of a predetermined value or greater.

Regarding claim 7, claim 7 recites substantially similar limitations as set forth in claim 1. As such, claim 7 is in condition for allowance, for at least similar reasons, as stated above.

 Regarding claim 12, claim 12 recites substantially similar limitations as set forth in claim 1. As such, claim 12 is in condition for allowance, for at least similar reasons, as stated above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                            06/10/2022